Citation Nr: 1824191	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-22 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1976 to November 1976 and on active duty from April 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California/Agency of Original Jurisdiction (RO/AOJ). 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence.  

Regarding the claim of service connection for PTSD, despite the determination reached by the RO (with regard to reopening such claim), the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Upon review of the claims file, the Board finds that the Veteran's reopened mental health-related claim is more accurately stated as listed on the title page of this decision.  When a claimant asserts service connection, he does so for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue on appeal as listed on the title page.

In a July 2017 letter, VA informed the Veteran that he has an appeal pending thus no action will be taken as to his claims for "right foot plantar warts, right foot as secondary to right foot plantar warts; bilateral plantar fasciitis, left foot plantar warts and low back disability" (see also a subsequent July 2017 letter from the RO informing the Veteran that the majority of his claimed conditions are currently under appeal).  However, the Veteran and his representative agreed during his April 2017 Board hearing that because his May 2014 substantive appeal specifically limited his appeal to the matter of service connection for PTSD only, no other claims are on appeal.  Accordingly, the Veteran was instructed to file additional, separate claims as to matters other than the claim for PTSD.  Such claims were listed on the Veteran's April 2017 VA Form 21-526EZ (filed on the same date as his Board hearing).  Accordingly, these matters are referred to the RO/AMC for appropriate action and adjudication.  

The matter of service connection for an acquired psychiatric disorder (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.


FINDINGS OF FACT

1.  A January 2009 rating decision denied a claim to reopen a claim for service connection for PTSD; the Veteran did not appeal this decision, or provide new and material evidence within one year, and it became final. 

2.  Additional evidence received more than one year since the January 2009 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been received to reopen the claim of service connection for a PTSD.  The claim was previously denied because the claimed stressor could not be verified and the Veteran had not completed a PTSD Stressor Questionnaire.  Newly received evidence includes a December 2016 VA treatment record which notes the Veteran reported being "raped while he was in service" in Germany.  The clinician noted that the Veteran "endorses having flashbacks where he is back in Germany and re-experiencing the events of being raped."  The assessment was depressive DO NOS (disorder not otherwise specified), anxiety and R/O (rule out) PTSD.  See December 22, 2016 treatment records from Martinez VAMC.  Therefore, the claim is reopened. 


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD, and service connection for PTSD is granted.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran.

Initially, it is noted that the Veteran's claims file may be incomplete.  Specifically, as noted during the Board hearing, the Veteran has received treatment at Mather, Martinez, Palo Alto and San Francisco VA medical facilities.  Although updated treatment records from Martinez VA Medical Center have been associated with the claims file, these records note that the Veteran also receives treatment at the Mather VA medical facility.  In addition, review of the record shows that the Veteran has applied for benefits from the Social Security Administration (SSA).  See January 2009 letter from City and County of San Francisco, Human Services Agency, requesting the Veteran's records in connection with his claim for SSI (Social Security Insurance)/SSA benefits.  Records in connection with this claim for such benefits have not been requested.  On remand, complete updated VA and private treatment records and records from SSA should also be obtained.

The Veteran has testified (and reported during VA mental health treatment and on his June 2011 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)) that his stressful incident during service was witnessing a fellow service member (see name of service member identified in page 12 of April 2017 hearing transcript) have a truck and/or trailer fall on his foot and smash both his ankles (or kill him, as reported on November 23, 2010 VA Mental Health Telephone Encounter Note).  In addition, as noted above, VA treatment records include a December 2016 VA treatment report which notes the Veteran recalled being "sexually molested when he was 6 years old by a teenager girl" [sic] and being "raped while he was in service" in Germany.  VA treatment records include diagnoses of depression, anxiety, "r/o PTSD" and "provisional" diagnosis of PTSD.  There is no VA examination that discusses the etiology of any of the Veteran's psychiatric disorders, or whether any clearly and unmistakably pre-dated service and were clearly and unmistakably aggravated during service.  In light of the foregoing, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing a medical examination to address the questions of whether the Veteran has an acquired psychiatric disorder that is related to, or pre-dated and was aggravated by, service.


Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran with the appropriate VCAA notices regarding PTSD and military sexual trauma/personal assault claims.  As described above, he has reported being raped while serving in Germany.  Thereafter, please conduct all necessary development.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include complete/updated treatment records from the Mather VA medical facility; Palo Alto and San Francisco VA medical facilities since April 2013 and Martinez VA medical facility developed since April 2017.  

3.  Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Make a formal finding for the record as to whether any of the Veteran's noncombat stressors have been corroborated (outlining the evidence that supports the determination).  In making this determination, the AOJ should consider injuries sustained by the fellow service member identified by the Veteran on page 12 of his Board hearing.  

5.  After the development requested in paragraphs 1, 2, 3 and 4 is complete, schedule the Veteran for a VA examination to determine the nature and likely etiology of any acquired psychiatric disorder, including PTSD, and whether any were caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.  After interview and examination of the Veteran and review of his claims file, to include any corroborated noncombat stressor pursuant to paragraph 3, above, the examiner should respond to the following:

a) Did the Veteran have any psychiatric condition, not including any personality disorder, that clearly and unmistakably (i.e., obvious, manifest, or undebatable) pre-dated service?  Please consider and discuss as necessary the December 2016 VA treatment report noting the Veteran's recollection of being sexually molested as a 6 year old child by a teenage girl and his STRs, which are silent as to mental health complaints or treatment.  

b) As to any condition found in (a) to have obviously preexisted service, is it at least as likely as not (50 percent or more probable) that such disability underwent an increase in severity during the Veteran's service? 

c) If it is at least as likely as not that any pre-existing mental health disability underwent an increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that such increase in severity was due to the natural progress of the condition?

d) Please identify the psychiatric disorders manifested during the appeal period since the Veteran's March 2010 claim to reopen, to include depression, anxiety and/or PTSD.  If PTSD is diagnosed, is it the result of a corroborated or uncorroborated noncombat stressors pursuant to the findings of paragraph 3, above?  As to each diagnosed psychiatric disorder other than PTSD, is it at least as likely as not that it is related to service?  Please consider and discuss as necessary the Veteran's assertions of being raped during his military service in Germany, as noted on his December 2016 VA treatment report, and his contentions of witnessing a fellow service member being injured/killed when a truck/trailer fell on him.  

e) Please opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol/substance abuse is secondary to/a symptom of any service-connected psychiatric disability or a primary entity.

The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

6.  Thereafter, please review the record and readjudicate the claim.  If the matter remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


